UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) 4/F, BOCG Insurance Tower 134-136 Des Voeux Road Central, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3427 3177 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[]Accelerated filer[]Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 50,000,000 shares of Common Stock, $0.01 par value, as of September 30, 2007 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2006 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) September 30, December 31, 2007 2007 2006 US$ HK$ HK$ ASSETS (unaudited) (unaudited) (audited) Current assets: Cash and cash equivalents $ 332,793 $ 2,595,785 $ 1,164,528 Accounts receivable, net 907,338 7,077,236 4,728,648 Inventories 21,588 168,388 71,156 Deposits and other receivables 111,130 866,820 342,347 Deferred tax assets 47,470 370,264 300,401 Income tax recoverable 15,844 123,581 118,442 Total current assets 1,436,163 11,202,074 6,725,522 Plant and equipment Cost 872,464 6,805,219 3,941,297 Less: accumulated depreciation (217,350 ) (1,695,330 ) (996,233 ) 655,114 5,109,889 2,945,064 Intangible assets, net 373,055 2,909,827 2,642,055 TOTAL ASSETS $ 2,464,332 $ 19,221,790 $ 12,312,641 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Bank overdraft $ 81,055 $ 632,229 $ 1,712,024 Accounts payable and accrued liabilities 694,409 5,416,381 3,302,651 Short-term bank loan 13,409 104,591 - Deferred revenue - - 291,084 Total current liabilities 788,873 6,153,201 5,305,759 Long-term liabilities Convertible debenture 1,334,186 10,406,652 - Total liabilities 2,123,059 16,559,853 5,305,759 Minority interest in net loss of consolidated subsidiaries - - (67,159 ) Stockholders’ equity: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 50,000,000 shares issued and outstanding 500,000 3,900,000 3,900,000 Additional paid-in capital 718,324 5,602,930 4,675,206 Accumulated deficit (876,759 ) (6,838,724 ) (1,506,811 ) Accumulated other comprehensive (loss) income (292 ) (2,269 ) 5,646 Total stockholders’ equity 341,273 2,661,937 7,074,041 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,464,332 $ 19,221,790 $ 12,312,641 See accompanying notes to condensed consolidated financial statements. 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2007 2006 2007 2007 2006 US$ HK$ HK$ US$ HK$ HK$ REVENUE Projects Products $ 306,613 $ 2,391,577 $ 3,329,777 $ 750,925 $ 5,857,213 $ 11,195,158 Services 122,778 957,672 675,588 367,595 2,867,242 3,994,571 429,391 3,349,249 4,005,365 1,118,520 8,724,455 15,189,729 Maintenance Services 616 4,804 - 26,848 209,413 465,140 Total revenue 430,007 3,354,053 4,005,365 1,145,368 8,933,868 15,654,869 COST OF REVENUE Projects Cost of products sold 215,708 1,682,525 2,430,956 454,259 3,543,222 7,336,549 Cost of services 30,768 239,989 410,917 140,553 1,096,313 2,415,008 246,476 1,922,514 2,841,873 594,812 4,639,535 9,751,557 Maintenance Cost of services 90 700 - 3,295 25,700 55,800 Total cost of sales 246,566 1,923,214 2,841,873 598,107 4,665,235 9,807,357 GROSS PROFIT 183,441 1,430,839 1,163,492 547,261 4,268,633 5,847,512 OPERATING EXPENSES Selling, general and administrative expenses 353,530 2,757,538 1,199,600 950,972 7,417,584 5,098,945 Research & development costs - - 292,949 - - 750,000 Stock based compensation 7,376 57,530 1,331,717 118,939 927,724 1,331,717 Total operating expenses 360,906 2,815,068 2,824,266 1,069,911 8,345,308 7,180,662 LOSS FROM OPERATIONS (177,465 ) (1,384,229 ) (1,660,774 ) (522,650 ) (4,076,675 ) (1,333,150 ) OTHER INCOME (EXPENSE): Government grant income - - - 3,085 24,066 23,733 Interest income 2,216 17,281 350 6,733 52,517 21,980 Interest expense (119,693 ) (933,603 ) (19,832 ) (179,703 ) (1,401,684 ) (47,988 ) Total other expense (117,477 ) (916,322 ) (19,482 ) (169,885 ) (1,325,101 ) (2,275 ) See accompanying notes to condensed consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (CONTINUED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2007 2006 2007 2007 2006 US$ HK$ HK$ US$ HK$ HK$ LOSS BEFORE INCOME TAXESAND MINORITY INTEREST (294,942 ) (2,300,551 ) (1,680,256 ) (692,535 ) (5,401,776 ) (1,335,425 ) Income tax benefit 3,159 24,636 65,519 8,957 69,863 6,898 LOSS BEFORE MINORITY INTEREST (291,783 ) (2,275,915 ) (1,614,737 ) (683,578 ) (5,331,913 ) (1,328,527 ) Minority interest - - 27,437 - - - NET LOSS (291,783 ) (2,275,915 ) (1,587,300 ) (683,578 ) (5,331,913 ) (1,328,527 ) (0 ) (0 ) Net loss per share Basic and diluted (0.006 ) (0.046 ) (0.032 ) (0.014 ) (0.107 ) (0.027 ) Weighted average number of shares outstanding Basic and fully diluted 50,000,000 50,000,000 50,000,000 50,000,000 50,000,000 50,000,000 NET LOSS (291,783 ) (2,275,915 ) (1,587,300 ) (683,578 ) (5,331,913 ) (1,328,527 ) Other comprehensive income (loss): Foreign currency translation gain (loss) - - 98 (1,015 ) (7,915 ) 6,373 COMPREHENSIVE LOSS $ (291,783 ) $ (2,275,915 ) $ (1,587,202 ) $ (684,593 ) $ (5,339,828 ) $ (1,322,154 ) See accompanying notes to condensed consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) Nine months ended September 30, 2007 2007 2006 US$ HK$ HK$ Cash flow from operating activities: Net loss $ (683,578 ) $ (5,331,913 ) $ (1,328,527 ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization 172,948 1,348,996 479,523 Amortization of discount and interest on convertible debenture 109,186 851,652 - Allowances for doubtful accounts 166,629 1,299,708 - Stock-based compensation 118,939 927,724 1,331,717 Changes in assets and liabilities: Accounts receivable (467,730 ) (3,648,296 ) 701,235 Inventories (12,466 ) (97,232 ) 57,571 Deposits and other receivables (58,630 ) (457,314 ) (1,143,251 ) Deferred tax assets (8,957 ) (69,863 ) - Accounts payable and accrued liabilities 270,991 2,113,730 2,107,943 Other tax payable (37,318 ) (291,084 ) 199,057 Income taxes payable (659 ) (5,139 ) (324,823 ) Net cash (used in) provided by operating activities (430,645 ) (3,359,031 ) 2,080,445 Cash flows from investing activities: Purchase of plant and equipment (366,913 ) (2,861,923 ) (2,678,171 ) Capitalization of software development costs (117,906 ) (919,670 ) (1,138,181 ) Net cash used in investing activities (484,819 ) (3,781,593 ) (3,816,352 ) Cash flows from financing activities: Proceeds from short-term bank loan 40,385 315,000 - Repayments of short-term bank loan (26,976 ) (210,409 ) - Proceeds from convertible debenture, net of expenses 1,225,000 9,555,000 - Net decrease in bank overdraft (138,435 ) (1,079,795 ) (64,079 ) Net cash provided by (used in) financing activities 1,099,974 8,579,796 (64,079 ) Foreign currency translation adjustment (1,015 ) (7,915 ) 6,373 NET CHANGE IN CASH AND CASH EQUIVALENTS 183,495 1,431,257 (1,793,613 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 149,298 1,164,528 2,472,677 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 332,793 $ 2,595,785 $ 679,064 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ 10,506 $ 81,948 $ 28,156 Income taxes paid $ - $ - $ 17,500 See accompanying notes to condensed consolidated financial statements 5 TITANIUM GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Originally currency expressed in Hong Kong Dollars (“HK$”)) For The Nine Months Ended September 30, 2007 (Unaudited) NOTE 1 - GENERAL Titanium Group Limited (the “Company” or “TTNUF”) was incorporated as an International Business Company with limited liability in the British Virgin Islands (“BVI”) under the International Business Companies Act (“IBC Act”) of the British Virgin Islands on May 17, 2004 and subsequently reregistered under the BVI Business Companies Act (“BVIBC Act”) on January 1, 2007 when the IBC Act was repealed and replaced with the BVIBC Act.The Company, through its subsidiary companies, Titanium Technology Limited and Titanium Technology (Shenzhen) Co., Ltd., mainly focus in the development of advanced biometric technology and installation and implement of advanced facial based biometric identification and security projects for law enforcement, mass transportation, and other government and private sector customers. The accompanying financial statements present the financial position and results of operations of the Company and its subsidiary companies, Titanium Technology Limited, Titanium Technology (Shenzhen) Co., Ltd. and Titanium RFID Limited (collectively known as the “Group”).The Group’s functional currency is the Hong Kong dollar. NOTE 2 – BASIS OF PRESENTATION OF SECOND QUARTER PERIOD The accompanying unaudited interim condensed consolidated financial statements as of September 30, 2007 and for the three and nine months ended September 30, 2007 and 2006 have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and the instructions to Form 10-Q and the requirements of Regulation S-X.They do not include all of the information and footnotes for complete consolidated financial statements as required by GAAP.In management's opinion, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included.The results of operations for the periods ended September 30, 2007 and 2006 presented are not necessarily indicative of the results to be expected for the year.These financial statements should be read in conjunction with the annual financial statements presented in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2006. NOTE 3 – GOING CONCERN UNCERTAINTIES These condensed consolidated financial statements have been prepared assuming that the Group will continue as a going concern, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future. For the nine months ended September 30, 2007, the Group had incurred a net loss of HK$5,331,913 and as of September 30, 2007, had an accumulated deficit of HK$6,838,724.Additionally, the Group has incurred losses over the past several years.Management has taken certain action and continues to implement changes designed to improve the Group’s financial results and operating cash flows.The actions involve certain cost-saving initiatives and growing strategies, including rapid promotion and marketing the new products in the People’s Republic of China (the “PRC”).Management believes that these actions will enable the Group to improve future profitability and cash flow in its continuing operations through September 30, 2008.As a result, the financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of the Group’s ability to continue as a going concern. 6 TITANIUM GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Originally currency expressed in Hong Kong Dollars (“HK$”)) For The Nine Months Ended September 30, 2007 (Unaudited) NOTE 4 – RECENT PRONOUNCEMENTS The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No.109.FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The Company adopted FIN 48 on January1, 2007.The adoption of FIN 48 did not have an effect on the results of operations or financial condition.The Company did not have any unrecognized tax benefits as of September30, 2007. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115” (“SFAS 159”).This standard permits an entity to measure financial instruments and certain other items at estimated fair value.Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115, “Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities.The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates.The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument.SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007.Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157.Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. NOTE 5 – PER SHARE INFORMATION Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period.Diluted net loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company.For the period ended September 30, 2007, outstanding warrants to purchase 3,000,000 shares of common stock of the Company which were issued in connection with the prior sale of common stock were not considered to have a dilutive effect since the exercise price of the warrants exceeded the average market price of the common stock for that period. During the nine months ended September 30, 2007, the Company did not grant any stock options to employees, directors and consultants.The effect of outstanding stock options which could result in the issuance of 4,635,000 shares of common stock as of September 30, 2007 is anti-dilutive.As a result, diluted loss per share data does not include the assumed exercise of outstanding stock options and has been presented jointly with basic loss per share. 7 TITANIUM GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Originally currency expressed in Hong Kong Dollars (“HK$”)) For The Nine Months Ended September 30, 2007 (Unaudited) NOTE 6 – INCOME TAXES The Group accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28, “Interim Financial Reporting” and as interpreted by FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods”.The Group has determined an estimated annual effective tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Group’s fiscal year to the Group’s best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. As of September 30, 2007, the Group and its subsidiaries incurred net operating losses of approximately HK$5,401,776 for income tax purposes and no provision for income taxes is necessary. The Group recognized a deferred tax asset of approximately HK$370,264 as of September 30, 2007, primarily relating to net operating loss carry forwards of approximately HK$6,830,000.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible.The Group considers projected future taxable income and tax planning strategies in making this assessment.At present, the Group does not have a history of income to conclude that it is more likely than not that the Group will be able to realize all of its tax benefits.Therefore, a valuation allowance of HK$370,264 was established for the full value of the deferred tax asset. A valuation allowance will be maintained until sufficient positive evidence exists to support the reversal of any portion or all of the valuation allowance net of appropriate reserves.Should the Group continue to be profitable in future periods with supportable trend, the valuation allowance will be reversed accordingly. NOTE 7 – STOCK BASED COMPENSATION On November 22, 2005, the Company approved a Stock Option Plan (the “Plan”) under which directors, officers, employees and consultants of the Company are eligible to receive grants of options for the Company’s common stock.The plan has a life of ten (10) years and expires on November 22, 2015.A maximum of 5,000,000 common shares have been reserved under the Plan.Each stock option entitles its holder to purchase one common share of the Company.Options would be granted for a term not exceeding ten (10) years from the date of grant.The board of directors will determine the exercise price for each option at the time the options are granted.The exercise price for shares will be no less than 100% of the fair value of the common stock at the date such options are granted.The board will also determine when options become exercisable. On July 1, 2006, the Board of Directors authorized the granting of 1,435,000 options to the employees and 3,200,000 options to directors, officers and consultants of the Company, respectively, with an exercise price of US$0.20 (HK$1.56) per share, being the market price at the time of the grant.These options vest at different periods from 6 months to 12 months from the date of grant depending upon the optionee and all of these options have a life of five (5) years from the grant date. 8 TITANIUM GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Originally currency expressed in Hong Kong Dollars (“HK$”)) For The Nine Months Ended September 30, 2007 (Unaudited) No. of options Weighted average exercise price Options outstanding as of December 31, 2006 4,635,000 US$0.20 Granted - - Forfeited - - Options outstanding as of September 30, 2007 4,635,000 US$ 0.20 Options exercisable as of September 30, 2007 4,635,000 US$ 0.20 Range of exercise prices No. of option outstanding Weighted average remaining contractual life Weighted average exercise price Number of option exercisable Weighted average exercise price US$ 0.20 – 0.50 4,635,000 2.13 0.20 4,635,000 0.20 As of September 30, 2007, there was no unrecognized compensation cost related to nonvested stock options. The grant date fair value of stock options vested during the nine months ended September 30, 2007 is US$0.20 (HK$1.56) per share. All stock option awards vested during the nine months ended September 30, 2007. The Company adopted SFAS No. 123R, “Stock-Based Payment” using the Black-Scholes Option Pricing Model to estimate the fair value of options.
